                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



  KENT RICHARD ELLIS
                                                  Case No. 1:15-cv-00304-BLW

         Plaintiff,                               MEMORANDUM DECISION AND
                                                  ORDER
         v.

  CORIZON, INC., DR. YOUNG, N.P.
  POULSON, MS. RONA SIEGERT, P.A.
  TAKAGI, WARDEN YORDY, N.P.
  GELOK, N.P. SHAFFER,

         Defendants.




                                    INTRODUCTION

       Before the Court is Plaintiff Kent Richard Ellis’ Motion to Reconsider. Dkt. 125.

For the following reasons, Ellis’ Motion is DENIED.

                                  LEGAL STANDARD

       Federal Rule of Civil Procedure 59(e) is not intended to provide litigants with a

“second bite at the apple.” Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001).

Instead, reconsideration of a final judgment under Rule 59(e) is an “extraordinary

remedy, to be used sparingly in the interests of finality and conservation of judicial

resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). A losing party

cannot use a post judgment motion to reconsider as a means of litigating old matters or


MEMORANDUM DECISION AND ORDER - 1
presenting arguments that could have been raised before the entry of judgment. School

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

       As a result, there are four limited grounds upon which a motion to alter or amend

judgment may be granted: (1) the motion is necessary to correct manifest errors of law or

fact; (2) the moving party presents newly discovered or previously unavailable evidence;

(3) the motion is necessary to prevent manifest injustice; or (4) there is an intervening

change in the law. Turner v. Burlington North. Santa Fe R.R. Co., 338 F.3d 1058, 1063

(9th Cir. 2003) (citation omitted).

       Federal Rule of Civil Procedure 60(b) provides that the Court may reconsider a

final judgment or order based on: “(1) mistake, surprise, or excusable neglect; (2) newly

discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged

judgment; or (6) extraordinary circumstances which would justify relief.” School Dist.

No. 1J, 5 F.3d at 1263. This Rule must be used sparingly as an equitable remedy to

prevent manifest injustice and is to be utilized only where extraordinary circumstances

prevented a party from taking timely action to prevent or correct an erroneous judgment.

See Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010). The moving party bears the

burden of proving the existence of fraud, misconduct, or any other ground for relief.

Atchison, T & S.F. Ry. Co. v. Barrett, 246 F.2d 846, 849 (9th Cir. 1957).

                                        ANALYSIS

       After reviewing the Order granting Defendants’ motions for summary judgment

and the Parties’ briefing on the issue of reconsideration, the Court finds that Ellis has not



MEMORANDUM DECISION AND ORDER - 2
carried his burden under Rule 59(e) or Rule 60(b), and therefore will deny his motion.

The Court will briefly address the arguments included in Ellis’ motion to reconsider.

        First, Ellis argues that the Court erred in calculating the statute of limitations

applicable to his claims. Specifically, Ellis invokes the Continuing Violations Doctrine

to argue that his claims were timely. Dkt 125 at 3-5. As the Court noted in its summary

judgment opinion, Ellis, who was represented by counsel through the summary judgment

proceedings,1 failed to raise the Doctrine in his initial briefing. It is too late for him to do

so now. Furthermore, even if the Court excused Ellis’ tardiness in raising the issue, the

Doctrine is unlikely to save his claims. Ellis’ healthcare was delivered by different

healthcare providers at discrete points in time. Thus, the Doctrine has little, if any, effect

on this case.

        Second, Ellis asserts that the Court wrongly granted summary judgment to P.A.

Takagi, Dr. Young, N.P. Gelok, and Corizon. Ellis’ assertion rests on his belief that the

Court wrongly evaluated the evidence in the case. This line of argument, however, is not

an appropriate basis for a motion to reconsider. See School Dist. No. 1J, Multnomah

County, Or., 5 F.3d at 1263. With respect to Dr. Young, Ellis seeks to introduce excerpts



        1
          Defendants Corizon, LLC, Dr. Young, NP Gelok, PA Takagi, and NP Schaffer (the “Corizon
Defendants”) note that at the time Ellis filed his pro se motion to reconsider, he was still represented by
an attorney. Shortly after Ellis filed his motion however, his attorney, Mr. Ryan Earl, filed a motion to
withdraw from the case. The Court subsequently granted the motion. Dkt. 131. Although the Corizon
Defendants are technically correct that Ellis, pursuant to Federal Rule of Civil Procedure 11, should have
waited to file his brief until after his counsel withdrew from the case to file the instant motion, the Court
declines to strike the motion on that basis given that the Court finds that Ellis has failed to carry his
burden on the merits.



MEMORANDUM DECISION AND ORDER - 3
from Balla Case Monitoring Meetings. Dkt. 125-1. As Defendants correctly point out,

this evidence was available at the time Ellis filed his motion opposing summary

judgment. Dkt. 128 at 6. Therefore, the records do not constitute “newly discovered

evidence” upon which a motion under Rule 60(b) would be appropriate. School Dist. No.

1J, 5 F.3d at 1263. Additionally, the evidence put forth by Ellis does little to advance

Ellis’ claims. Of the two Exhibits, only Exhibit A has any real relevancy to Ellis’ case.

In it, Dr. Young explains why, in some instances, a specialist’s recommendation may be

overridden in favor of conservative care. Dkt. 125-1 at 2-3. This same issue was raised

repeatedly in Ellis’ original briefing at summary judgment and was rejected by the Court.

The Court remains unpersuaded.

                                         ORDER

       IT IS HEREBY ORDERED:

              1. Ellis’ Motion to Reconsider (Dkt. 125) is DENIED.



                                                 DATED: April 15, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
